04/13/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                       PR 21-0005



IN RE THE MOTION OF JOHN DAVID
BELKIN FOR ADMISSION TO THE BAR                                     ORDER
OF THE STATE OF MONTANA




      John David Belkin has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Belkin has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, John David Belkin may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 3 day of April, 2021.




                                                             Chief Justice
                r 11 6,, ..ama '16)



                APR 1 3 2021
                       Greenwood
              Bowen            Court
           e:teric of Supreme
                          Montana
                 tiate of
    Justices




2